Title: Notes on Infractions of Neutral Rights by France and Great Britain, [after 21 July 1795]
From: Jefferson, Thomas
To: 



[after 21 July 1795]

Infractions of neutral rights by the French and English. Their dates.

  1792.
  Nov. 15.
  British proclamation prohibiting exportation of grain &c. There were then sundry neutral vessels in British ports with flour &c. ready to sail.


  
  
  This was previous to the decree of fraternity andto the opening of the Scheld.
  
  
   
  

  
  Dec.
  Neutral vessels laden with foreign grain for France were stopt in the English ports by order of the government.


  
  
  About the middle of Dec. the French minister remonstrates against this.


  1793.
  Jan. 8.
  Ld. Grenville replies that they were founded in the jealousies and uneasiness prevailing in the English government towards the French. This shewed the French that in the event of war Gr. Brit. meditated this means of distressing her, even against neutral rights.


  
  Feb. 1.
  French declaration of war.


  
  Mar. 25.
  Gr. Br. forms convention with Russia for cutting off supplies of provisions for France and for distressing her commerce even by preventing neutral powers from giving any protection whatever directly or indirectly in consequence of their neutrality, to the commerce or property of the French on the sea or in the ports of France.


  
  
  The negociations for this Convention must have been begun in 1792.


  
  
  The first orders of Gr. Br. were probably given at this date for seising provisions bound to France. Mr. Pinckney’s letter of July 5. 1793. to the Secy. of State gives Ld. Grenville’s explanation of the intention of this convention, as coextensive with the order of June 8. and that Spain was to do the same. A similar convention with Spain Germany Prussia afterwards appeared.


  
  Apr. 5.
  Ld. Auckland (see below).


  
  May 9.
  The French under apprehensions of famine in consequence of this combination give orders to seize and  carry in provision vessels. They take the combination of the other powers to stop provisions as a ground.


  
  June. 8.
  British additional orders for seizing all provision vessels going to France.


  
  
  Observations. The British minister in his conference with Pinckney does not pretend to found the order of June 8. on the French decree of May 9. but on the convention of Mar. 25. Hammond in his letter to the Secy. of state, does not take that ground, but says it was right under the Law of nations. Grenville adhered to the right under the law of nations both with Pinckney and Jay, and inserts it in our treaty.


  
  July.
  Empress of Russia informs Sweden of her arrangements with Britain to stop all neutral ships bound to France.


  
  Apr. 5.
  Ld. Auckland (knowing of the starving convention) holds up in his memorial to the Dutch government, famine as likely to afflict France.

